Name: Commission Regulation (EEC) No 1579/91 of 11 June 1991 amending Regulations (EEC) No 3540/85 and (EEC) No 1561/90 as regards certain transitional measures relating to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 12. 6 . 91 Official Journal of the European Communities No L 147/9 COMMISSION REGULATION (EEC) No 1579/91 of 11 June 1991 amending Regulations (EEC) No 3540/85 and (EEC) No 1561/90 as regards certain transitional measures relating to peas, field beans and sweet lupins marketing year, and these may affect peas, field beans and sweet lupins ; Whereas Commission Regulation (EEC) No 3540/85 (4), as last amended by Regulation (EEC) No 2249/90 (5), and Regulation (EEC) No 1561 /90 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3577/90 (2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 1789/89 of 19 June 1989 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), and in particular Article 2 thereof, Whereas, by Regulation (EEC) No 1789/89, the Council decided to step up and simplify checks ; whereas those changes must result in particular in the introduction of arrangements for the approval of first buyers which will allow certain administrative documents, such as certifi ­ cates of purchase at the minimum price, to be done away with ; Whereas the immediate introduction of the approval arrangements and concomitant abolition of certificates of purchase at the minimum price would lead to excessive changes in administrative procedures ; whereas the exis ­ ting procedures should be maintained provisionally until a new system is devised which in this respect fully complies with the guidelines laid down by the Council ; whereas, in addition, on 1 February 1991 the Commission forwarded to the Council a discussion paper on the trend in and the future of the common agricultural policy containing guidelines which may entail substantial changes in the present system as from the 1992/93 HAS ADOPTED THIS REGULATION : Article I The third subparagraph of Article 6 (2) of Regulation (EEC) No 3540/85 is hereby replaced by the following : 'The term of validity of such certificates shall be 24 months starting from the month following that in which they are issued. In any case, certificates may only be used for aid applications for peas, field beand and sweet lupins which have entered the premises of approved users and have been identified by 30 June 1992 at the latest.' Article 2 The second indent of the third paragraph of Article 2 of Regulation (EEC) No 1561 /90 is hereby deleted . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 176, 23 . 6. 1989, p. 11 . (4) OJ No L 342, 19 . 12. 1985, p. 1 . (Ã  OJ No L 203, 1 . 8 . 1990, p . 56. (6) OJ No L 148 , 12. 6 . 1990 , p . 9 .